UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:June 30, 2011 Item 1. Report to Stockholders. The registrant’s annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: EP China Fund Class A ANNUAL REPORT June 30, 2011 www.europacificfunds.com EP China Fund a series of the Investment Managers Series Trust Table of Contents Letter to Shareholders 1 Fund Performance and Summary 4 Schedule of Investments 5 Statement of Assets and Liabilities 8 Statement of Operations 9 Statements of Changes in Net Assets 10 Financial Highlights 11 Notes to Financial Statements 12 Report of Independent Registered Public Accounting Firm 19 Supplemental Information 20 Fund Expenses 22 Privacy Notice 23 This report and the financial statements contained herein are provided for the general information of the shareholders of the EP China Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. Dear Shareholder, The returns generated by the EP China Fund in the first half of 2011 were below our expectations due to our sector and market capitalization allocations.However, when viewed over a longer period, a similar sector and market capitalization strategy generated significant outperformance versus our benchmark, the Morgan Stanley Capital International (MSCI) China Index2.As we believe the basic tenants supporting our sector and market capitalization strategy remain unchanged, we only made minor adjustments to the portfolio during the period. From July 1, 2010 through June 30, 2011, the EP China Fund had a total return of +16.12% including the impact of the maximum sales charge and +21.55% excluding the impact of the maximum sales charge1.Our performance compares favorably to the MSCI China Index2, which returned +12.49% during the same time period. Revisiting last year’s shareholder letter, my outlook for the second half of 2010 versus the second half of 2011 is similar.Last year, I indicated that inflation worries in China (and most of the emerging Asian economies) could dissipate as a result of sluggish demand from developed markets, benefitting companies whose input costs are influenced by raw materials.Subsequent to this prediction, the US Fed responded to a weak US recovery by embarking quantitative easing (QE2), which effectively devalued the US dollar making real assets priced in US dollars more attractive.When combined with a V-shaped recovery in much of Asia, commodity prices surged and led to sharply higher inflation in China. The Chinese central bank responded by moving towards a much tighter monetary policy, slowing the Chinese economy. Given a backdrop of decelerating growth, tighter monetary policy and rapidly rising input costs, consumer spending, industrial production and many small and medium capitalization stocks were disproportionately impacted. During this time, our strategy proved ineffective, leading to our underperformance in the first half of 2011. Numerous accounting scandals also negatively impacted many of our small capitalization Chinese companies. Sino-Forest, a Canadian listed forestry company and Longtop Financial, a US listed technology company were among the most well publicized companies with accounting irregularities, along with dozens of other lesser known, smaller companies. Over the past several years, many Chinese companies entered US exchanges via a reverse merger rather than the more traditional initial public offering (IPO). While not all reverse mergers are fraudulent, many demonstrate concerning characteristics such as persistent negative cash flow, frequent capital raises and ambiguous related party transactions. Unfortunately, US regulatory response has been slow and investment bankers have opportunistically listed Chinese companies that are unsuitable for US exchanges. Although US listed Chinese companies represent less than 15% of the portfolio, our holdings were negatively impacted due to the negative categorization of all small capitalization US listed companies Chinese companies. In order to mitigate the overall risk in the EP China Fund, ourstrategy is to avoid all companies that have utilized the reverse merger listing process. 1The performance returns for the Fund reflect a fee waiver in effect. In the absence of such waiver, the returns would be reduced. 2The Morgan Stanley Capital International (MSCI) China Index is constructed according to the MSCI Global Investable Market Index (GIMI) family. The MSCI China Index is part of the MSCI Emerging Markets Index. It is not possible to invest directly in an index. 1201 Dove Street, Suite 370● Newport Beach, Calilornia 92660 T: 949.387.2450● F: 949.367.2459 www.NewSheridanAdvisors.com 1 We are maintaining our sector allocation strategy, with overweight positions in the consumer, technology, utility and healthcare sectors, with underweight positions in banks, property, telecoms and energy. We believe that rising wages, low unemployment and a stronger currency in China is driving a rapid rise in household wealth, with trends permeating coastal China into the western regions. We expect the consumer, technology and healthcare sectors all to benefit from growing disposable incomes. Rising wages and weaker exports can also negatively impact profit margins of manufacturing companies. Therefore, we are beginning to see more demand for automation equipment, software and professional services intended to streamline the manufacturing process and lower overall operating costs. We are invested in several companies that should benefit from this automation trend in the Chinese manufacturing sector over the next several years. Although healthcare has been a challenging sector in the last six months (due to government pricing controls), we hold several positions that are relatively immune to government regulation and should benefit from greater healthcare coverage and increased spending on services over the next several years. We remain underweight banks largely due to the lack of transparency and our inability to fully understand the risks associated with bank loan books. Chinese bank loan books have become more ambiguous as a result of a rapid rise in local government financing vehicles used to support municipal government infrastructure projects. We simply don’t have enough information to understand who bears the risks associated with rising non-performing loans, which could increase meaningfully over the next several years as many of the infrastructure projects that were funded in late 2008 appear to be generating negative cash flow. Property prices are another area of concern as many small property developers used debt financing to buy land for future development. As prices flatten (or decline) and costs increase, negative cash flow can have a damaging impact on leveraged balance sheets. We expect the property developers who have strong balance sheets and access to funding to excel in a tough operating environment over the next 6-12 months. While the problems associated with de-leveraging in the US and Europe will likely linger, we remain optimistic that growth in Asia (and specifically in China) will remain strong. In the last 18 months, the Chinese central bank has increased the reserve requirement 12 times with the current rate for large banks equaling 21.5%, compared to 15.5% in December 2008. The last tightening cycle lasted from August 2003 to June 2008 with the reserve requirement increasing from 7.0% to 17.5%. The current reserve requirement is the highest level in the last 20 years.Therefore, while developed nations can no longer rely on easy monetary policy to support growth, the Chinese central bank has the latitude to loosen policy to support economic growth should exports weaken significantly and/or inflation begins to decline. Although the Fed could embark on QE3 (likely inflating commodities and driving higher inflation in China), I don’t believe the impact will be the same as QE2. The US and European challenges are unrelated to monetary policy and are almost entirely political and fiscal related. Therefore, easy monetary policy for an extended period is required and now expected by market participants.A sharp and sustainable rise in US equity prices due to QE3 appears unlikely. Moreover, it appears the Chinese central bank is more now more likely to fight inflation with a stronger currency, similar to the strategy employed by its neighbors (i.e. Singapore, Malaysia and Indonesia). 2 There is no doubt that the Chinese economy has many risks, but given an anticipated GDP growth rate of 7-9% and manageable levels of debt in China versus 0-2% GDP growth in developed economies with unsustainable debt levels, we believe that above average equity returns are likely to be found in China. We expect the second half of 2011 to remain volatile with the challenges facing the US and Europe dominating the headlines. However, with inflation stabilizing, growth remaining resilient, stable monetary policy and attractive valuations, we are optimistic that the Fund has the potential to generate positive returns for our shareholders in the second half of 2011. We thank you for your support and investment in the EP China Fund. Russell E. Hoss Sincerely, Russell E. Hoss, CFA Portfolio Manager Mutual fund investing involves risk. Principal loss is possible. The Fund is new and has a limited operating history.In addition, the Fund invests in foreign securities which will involve political, economic and currency risks, greater volatility, and differences in accounting methods. These risks are heightened by investments in emerging markets. From time to time, the Fund may invest a significant amount of its total assets in certain sectors, which may be subject to specific risks. These risks include governmental regulation of the sector and governmental monetary and fiscal policies which impact interest rates and currencies and affect corporate funding and international trade. Certain sectors may be more vulnerable than others to these factors. The Fund also invests in small- and mid-cap companies.Investing in these companies may involve greater risks than investing in large capitalization companies because small and mid-sized companies generally have a limited track record and their shares tend to trade infrequently or in limited volumes.Additionally, investment in common stocks, particularly small and mid-sized company stocks, can be volatile and cause the value of the Fund’s shares to go up and down, sometimes dramatically.Market sentiment and expectations toward a particular sector could affect a company’s market valuations and access to equity funding. Carefully consider the risks and special considerations associated with investing in the fund. You may lose money by investing in the fund. Foreign investments also present risks due to currency fluctuations, economic and political factors, lower liquidity, government regulations, differences in securities regulations and accounting standards, possible changes in taxation, limited public information and other factors. The risks are magnified in countries with emerging markets, since these countries may have relatively unstable governments and less established markets and economies. More information about these risks and others can be found in the fund’s prospectus. 3 EP China Fund FUND PERFORMANCE AND SUMMARY at June 30, 2011 This graph compares a hypothetical $10,000 investment in the Fund, made at its inception with a similar investment in the MSCI China Index.Results include the reinvestment of all dividends and capital gains. The Morgan Stanley Capital International (MSCI) China Index is constructed according to the MSCI Global Investable Market Index (GIMI) family. The MSCI China Index is part of the MSCI Emerging Markets Index. The index does not reflect expenses, fees or sales charge, which would lower performance.The index is unmanaged and it is not possible to invest in an index. Total Returns as of June 30, 2011 Since Inception* 1 Year (annualized) EP China Fund - With Sales Load 16.12% 15.72% - At NAV 21.55% 18.53% MSCI China Index 12.49% 6.37% * Inception date 7/31/09. Gross and Net Expense Ratios for the Fund are 1.91% and 1.75%, respectively, as of 6/30/11.The Advisor has contractually waived fees through October 31, 2012. The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal value will fluctuate so that an investor's shares when redeemed may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted. The Fund's total returns reflect payment of the maximum sales charge of 4.50%.Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns. The Fund's Advisor has waived fees or expenses; absent such waivers, the Fund's returns would have been lower. 4 EP China Fund SCHEDULE OF INVESTMENTS - As of June 30, 2011 Number of Shares Value COMMON STOCKS - 98.6% CONSUMER DISCRETIONARY - 25.2% Ajisen China Holdings Ltd. $ Anta Sports Products Ltd. China Lilang Ltd. Goodbaby International Holdings Ltd. Hengdeli Holdings Ltd. Home Inns & Hotels Management, Inc. - ADR* Intime Department Store Group Co., Ltd. Man Wah Holdings Ltd. Ming Fung Jewellery Group Ltd.* Ports Design Ltd. SA SA International Holdings Ltd. Sands China Ltd.* Stella International Holdings Ltd. Television Broadcasts Ltd. Texhong Textile Group Ltd. Zhongsheng Group Holdings Ltd. CONSUMER STAPLES - 10.5% Biostime International Holdings Ltd. China Resources Enterprise Ltd. China Yurun Food Group Ltd. Lianhua Supermarket Holdings Co., Ltd. - H Shares Wumart Stores, Inc. - H Shares Yantai Changyu Pioneer Wine Co., Ltd. - B Shares ENERGY - 10.5% China Oilfield Services Ltd. - H Shares CNOOC Ltd. Kunlun Energy Co., Ltd. MIE Holdings Corp. Yanzhou Coal Mining Co., Ltd. - H Shares FINANCIALS - 10.3% BOC Hong Kong Holdings Ltd. China Pacific Insurance Group Co., Ltd. - H Shares China Vanke Co., Ltd. - B Shares Chongqing Rural Commercial Bank - H Shares* Link REIT Ping An Insurance Group Co. - H Shares 5 EP China Fund SCHEDULE OF INVESTMENTS - As of June 30, 2011 Number of Shares Value HEALTH CARE - 6.2% China Medical System Holdings Ltd. $ Lee's Pharmaceutical Holdings Ltd. 1 Sino Biopharmaceutical - Trauson Holdings Co., Ltd.* WuXi Pharma Tech, Inc. - ADR* INDUSTRIALS - 7.9% Airtac International Group China Yuchai International Ltd. EVA Precision Industrial Holdings Ltd. Haitian International Holdings Ltd. INFORMATION TECHNOLOGY - 12.9% AAC Acoustic Technologies Holdings, Inc. Digital China Holdings Ltd. iSoftstone Holdings Ltd. - ADR* Kingboard Chemical Holdings Ltd. Netease.com - ADR* TCL Communication Technology Holdings Ltd. ZTE Corp. - H Shares MATERIALS - 10.3% China Forestry Holdings Co., Ltd.*^ China Shanshui Cement Group Ltd. Fufeng Group Ltd. Huabao International Holdings Ltd. Shougang Fushan Resources Group Ltd. Xingda International Holdings Ltd. Yip's Chemical Holdings Ltd. Zhaojin Mining Industry Co., Ltd. - H Shares UTILITIES - 4.8% Cheung Kong Infrastructure Holdings Ltd. ENN Energy Holdings Ltd. TOTAL COMMON STOCKS (Cost $75,031,754) 6 EP China Fund SCHEDULE OF INVESTMENTS - As of June 30, 2011 Principal Amount Value SHORT-TERM INVESTMENTS - 1.0% $ UMB Money Market Fiduciary, 0.01%‡ $ TOTAL SHORT-TERM INVESTMENTS (Cost $852,039) TOTAL INVESTMENTS - 99.6% (Cost $75,883,793) Other Assets less Liabilities - 0.4% TOTAL NET ASSETS - 100.0% $ * Non-income producing security ^ Fair valued under procedures established by the Board of Trustees, represents 0.72% of Net Assets. ‡ The rate quoted is the annualized seven-day yield of the Fund at the period end. ADR - American Depository Receipts REIT - Real Estate Investment Trust As a Percentage of Country Allocation Total Net Assets China % Hong Kong % Macau % United States† % Total Investments % Other Assets less Liabilities % Total Net Assets % † Includes Short-Term Investments See accompanying Notes to Financial Statements. 7 EP China Fund STATEMENT OF ASSETS AND LIABILITIES June 30, 2011 ASSETS Investments in securities, at value (cost $75,883,793) $ Foreign currency, at value (cost $17,426) Receivables: Investment securities sold Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Fund shares redeemed Due to Advisor Transfer agent fees Fund accounting fees Distribution fees - (Note 6) Administration fees Custody fees Chief Compliance Officer fees Trustees fees Accrued other expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment loss ) Accumulated net realized gain on investments and foreign currency transactions Net unrealized appreciation (depreciation) on: Investments Foreign currency translations ) Net Assets $ Maximum Offering Price per Share Class A Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Redemption Price $ Maximum sales charge (4.50% of offering price) Maximum public offering price per share $ See accompanying Notes to Financial Statements. 8 EP China Fund STATEMENT OF OPERATIONS For the Year Ended June 30, 2011 Investment Income Income Dividends (net of foreign withholding taxes of $30,219) $ Interest 88 Total income Expenses Advisory fee Distribution fees - (Note 6) Administration fees Fund accounting fees Transfer agent fees Custody fees Registration fees Legal fees Shareholder reporting fees Audit fees Chief compliance officer fees Trustees fees and expenses Offering costs Insurance fees Miscellaneous expenses Total expenses Advisory fee waived ) Net expenses Net investment Income Realized and Unrealized Gain (Loss) from Investments and Foreign Currency Net realized gain (loss) on: Investments Foreign currency transactions ) Net realized gain on investments and foreign currency transactions Change in unrealized appreciation (depreciation) Investments Foreign currency translations ) Net unrealized appreciation on investments and foreign currency translations Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 9 EP China Fund STATEMENTS OF CHANGES IN NET ASSETS For the For the Period Year Ended July 31, 2009* June 30, 2011 to June 30, 2010 INCREASE (DECREASE) IN NET ASSETS FROM: Operations Net investment income $ $ Net realized gain (loss) on investments and foreign currency ) Net change in unrealized appreciation on investments and foreign currency Net increase from payments by affiliates (Note 3) - Net increase in net assets resulting from operations Distributions to Shareholders From net investment income ) - From net realized gain ) ) Total Distributions ) ) Capital Transactions Net proceeds from shares sold Reinvestment of distributions Cost of shares redeemed )
